DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2020 has been entered.
 
Amendment Entry
Applicant's amendment or response filed 11/03/2020 is acknowledged and has been entered.  Claims 9 and 15 have been amended. Claims 1-8 are withdrawn as drawn to non-elected inventions and species.   Accordingly, claims 1-20 are pending and claims 9-20 are under examination.
Priority
This application is a continuation of 13915362, filed 06/11/2013, which is a continuation of 13/188,288, filed 07/21/2011, which is a continuation of 11/549,558, filed 10/13/2006. 


Information Disclosure Statement
The Information Disclosure Statement (IDS) has been considered and initialed and is attached hereto.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 9-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alajoki et al. (US20020179445) in view of Webster (US20040063217) and Belly (US5958339A).
With respect to claim 9, Alajoki, throughout the reference and especially at abstract, [0094]-[0096], [0098] and [0118] teaches a system (apparatus) for detecting an analyte (cell) in a sample of bodily fluid (blood).  Alajoki at Fig. 1, [0084]-[0086], [0097] and [0118]-[0119] teaches that the system comprises a sample collection unit (channel/well/reservoir for injecting the sample/main injection well 110) configured to receive the sample of bodily fluid. Alajoki at Fig. 1, [0085]-[0089], [0097] teaches an assay assembly (part of channel containing 115 and 120) in fluid communication with the sample collection unit (110), the assay assembly comprising a reagent area (115 area of the channel that contains the reagents), and a reaction site (reading area 120).   Alajoki at [0089], [0127]-[0129], [0138], [0149]-[0151], and [0158] teaches that reagents can be in chambers and uses chambers and channels interchangeably throughout the reference.  Moreover, Alajoki at id. states that the 115 (reagent area) and 120 (reading area) can be separate channels in fluid connection (thereby indicating that they are in separate channels, which are in fluid connection).  These separate channels would be connected by a channel, because they are in fluid communication and because both regions are connected by a channel in Fig. 1).  Alajoki teaches that reactants can be immobilized in the reaction site (reagents can be immobilized in the channel and chambers).  Alajoki at id. teaches that reagent chambers/areas (115) contain reagents. Alajoki at [0011], [0032], [0041]-[0042], [0063], and claims 4 and 40, teaches a waste chamber (waste well 130) in fluid communication with, but spaced apart from (it is separate from the channel), the assay assembly, wherein the waste chamber comprises an absorbent material configured to absorb waste liquids from the assay assembly.  Alajoki at 
Alajoki does not teach that the absorbent has a quenching material inside.
Webster, throughout the reference and especially at Fig. 3 and [0023] provides further support for the reagent area (42 and 44) and reaction site (46) being chambers that are connected by separate channels and that then reaction chamber has antibodies immobilized.  

It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have the different areas to be chambers that are connected by separate channels and that the reaction chamber has reactants immobilized in them, as taught by Alajoki and Webster, and to have included a quenching agent in the absorbing material, as taught by Belly, in the system of Alajoki.
One of ordinary skill in the art would have been motivated to have the different areas to be chambers that are connected by separate channels and that the reaction chamber has reactants immobilized in them, as taught by Alajoki and Webster, and to have included a quenching agent in the absorbing material, as taught by Belly, in the system of Alajoki, because Alajoki teaches that the channels can be chambers separated by channels and that reactants can be immobilized but does not specifically describe one embodiment with those features and Webster shows a similar example with this particular embodiment described.  One would be motivated to include a quenching material in order to block background signal and enable better optical detection.
One of ordinary skill in the art would have a reasonable expectation of success, because these are routine microfluidic device configurations and Belly teaches including a quenching a material in the absorbent material.
With respect to claim 10, Alajoki at [0063], [0088]-[0090] and [0142]-[0152], [0158], teaches a pump.
With respect to claim 11, Alajoki at [0088] teaches using a CCD as a detector.

With respect to claim 13, Alajoki at [0118] teaches that the sample is blood.
With respect to claim 14, Alajoki at [0088], [0115], and [0118] teaches that a reagent can be an enzyme substrate.  Wagner at [0022] teaches that the enzyme and enzyme substrate can be reagents.
With respect to claim 15, Alajoki, throughout the reference and especially at abstract, [0094]-[0096], [0098] and [0118] teaches a device (apparatus) for detecting an analyte (cell) in a sample of bodily fluid (blood).  Alajoki at Fig. 3 and [0125]-[0129] teaches that there is a housing (body structure 301; substrate), and therefore the device will detect the analyte in a sample of bodily fluid within the housing.  Alajoki at Fig. 1, [0084]-[0086], [0097] and [0118]-[0119] teaches that the system comprises a sample collection unit (channel/well/reservoir for injecting the sample/main injection well 110) configured to receive the sample of bodily fluid. Alajoki at Fig. 1, [0085]-[0089], [0097] teaches an assay assembly (part of channel containing 115 and 120) in fluid communication with the sample collection unit (110), the assay assembly comprising a reagent area (115 area of the channel that contains the reagents), and a reaction site (reading area 120).   Alajoki at [0089], [0127]-[0129], [0138], [0149]-[0151], and [0158] teaches that reagents can be in chambers and uses chambers and channels interchangeably throughout the reference.  Moreover, Alajoki at id. states that the 115 (reagent area) and 120 (reading area) can be separate channels in fluid connection (thereby indicating that they are in separate channels, which are in fluid connection).  These separate channels would be connected by a channel, because they are in fluid communication and because both regions are connected by a channel in 
Webster, throughout the reference and especially at Fig. 3 and [0022]-[0023] provides further support for the reagent area (42 and 44) and reaction site (46) being chambers that are connected by separate channels and that then reaction chamber has antibodies immobilized.  Webster at id. teaches that the waste chamber (49) is separate from the channels. Webster at id. teaches that there is a first fluidic channel (see Fig. 3) that connects the sample collection unit (41) to the assay assembly (area containing the reagents and reaction site; channel connecting 41 to 46)), a second fluidic channel that connects the assay assembly to the waste chamber (49; channel connecting 46 to 49), and a third fluidic channel that connects the reagent chamber with the reaction site (channel connecting 42 or 44 with 46).   Webster at id. teaches that the assay assembly receives the sample from the sample collection unit, wherein the sample is moved from the sample collection unit to the assay assembly through the first fluidic channel, allow the sample to react with the reactant immobilized in the reaction site, wherein the unreacted reactant is moved to the waste chamber through the second fluidic channel (secondary reactant excluded from the reaction chamber and subsequent wash steps cause the unreacted reactant to move to the waste chamber through the second fluidic channel), allow the reagent from the reagent chamber to react to the reaction site through the third fluidic channel), and yield a fluorescent signal indicative of the presence of the analyte in the sample, wherein the fluorescent signal results from the reaction between the sample and at least one of the reagents.
Moreover, Belly, throughout the reference and especially at abstract and 9:1-15, teaches an absorbing or reflecting means inside the absorbent material (which is a quenching material), which blocks the background signal and therefore enables better optical detection.  

It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have the different areas to be chambers that are connected by separate channels and that the reaction chamber has reactants immobilized in them, as taught by Alajoki and Webster, and to teach the first, second, and third fluidic channels, as taught by Webster, as well as the method steps, as taught by Webster and Alajoki, and to have included a quenching agent in the absorbing material, as taught by Belly, in the system of Alajoki.
One of ordinary skill in the art would have been motivated to have the different areas to be chambers that are connected by separate channels and that the reaction chamber has reactants immobilized in them, as taught by Alajoki and Webster,  and to teach the first, second, and third fluidic channels, as taught by Webster, as well as the method steps, as taught by Webster and Alajoki, and to have included a quenching agent in the absorbing material, as taught by Belly, in the system of Alajoki, because Alajoki teaches that the channels can be chambers separated by channels and that reactants can be immobilized but does not specifically describe one embodiment with those features and Webster shows a similar example with this particular embodiment described. One would be motivated to have the different fluidic channels and method steps, as different channels are routinely used to connect different chambers and these steps are routine in immunoassays. One would be motivated to include a quenching material in order to block background signal and enable better optical detection.
One of ordinary skill in the art would have a reasonable expectation of success, because these are routine microfluidic device configurations and Belly teaches including a quenching a material in the absorbent material.

With respect to claim 17, Alajoki at [0087] teaches that an antibody is a reactant that reacts with the analyte. Moreover, Wagner at [0009] and [0022]-[0023] teaches that the reactant is an antibody that reacts with the analyte.
With respect to claim 18, Alajoki at [0118] teaches that the sample is blood.
With respect to claim 19, Alajoki at [0088], [0115], and [0118] teaches that a reagent can be an enzyme substrate.  Wagner at [0022] teaches that the enzyme and enzyme substrate can be reagents.
With respect to claim 20, Alajoki at [0063], [0088]-[0090], [0098], [0142]-[0152], and [0158 teaches using a CCD as a detector to detect the analyte via a fluorescent signal.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8012744B2 in view of Alajoki et al. (US20020179445) and Webster. US8012744B2 appear to disclose all limitations except fluorescence and the reader limitations.
However, as explained above, Webster and Alajoki disclose the reader and fluorescence.  
prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have included the reader limitations and fluorescence, as taught by Alajoki and Webster, in the system of US8012744B2.
One of ordinary skill in the art would have been motivated to have included the reader limitations and fluorescence, as taught by Alajoki and Webster, in the system of US8012744B2, in order to provide a method of using the device and because fluorescence is a type of luminescence (which is described in the patent) and routinely used.
One of ordinary skill in the art would have a reasonable expectation of success, because these are routine microfluidic device steps, parts, and labels.

Claims 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 8470524 in view of Alajoki et al. (US20020179445) and Webster. US8470524B2 appear to disclose all limitations except fluorescence, the sample chamber, and the exact fluidic channels limitations.
However, as explained above, Webster and Alajoki disclose the reader and fluorescence.  
It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have included the channel, sample chamber, and fluorescence limitations, as taught by Alajoki and Webster, in the system of US8012744B2.
One of ordinary skill in the art would have been motivated to have included the channel, sample chamber, and fluorescence limitations, as taught by Alajoki and Webster, in the system of US8012744B2, as these are common microfluidic device parts, and because fluorescence is a type of luminescence (which is described in the patent) and routinely used.


Response to Arguments
Applicant’s arguments, see Remarks, filed 11/03/2020, with respect to the rejection under 35 U.S.C. 103 (a) have been fully considered and are not persuasive.  The amendments are taught by the new rejection. Applicant does not argue the dependent claims.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea S Grossman whose telephone number is (571)270-3314.  The examiner can normally be reached on Monday-Thursday 5:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ANDREA S GROSSMAN/            Primary Examiner, Art Unit 1641